Name: Commission Regulation (EEC) No 909/93 of 19 April 1993 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 94/12 Official Journal of the European Communities 20. 4. 93 COMMISSION REGULATION (EEC) No 909/93 of 19 April 1993 on the supply of vegetable oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 5 683 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7 . 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p . 108 . 20 . 4. 93 Official Journal of the European Communities No L 94/ 13 ANNEX I LOTS A, B, C, D, E and F 1 . Operation Nos (') : see Annex II 2. Programme : 1992 and 1993 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland ; (tel . (31 70)33 05 757 ; fax 3641 701 ; telex 30960 NL EURON) 4. Representative of the recipient6) : OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA ( 1 ) (a)) 8 . Total quantity : 5 293 tonnes net 9 . Number of lots : six (see Annex II) 10 . Packaging and marking Q : OJ No C 114, 29. 4. 1991 , p. 1 (under IILA(2)(1 ), IILA(2)(3) and IIIA (3)) Five litre metal canister without cardboard cross-pieces Markings in English (A ; B ; D 4, D 5, D 9 ; E 1 , E 2, E4, E 11 to E 16 ; F), French (C4 to C6 ; D 1 to D 3, D 6 to D 8, D 10 to D 16 ; E 3, E 5 to E 7, E 10), Spanish (C 7 to C 10) and Portuguese (CI to C 3 ; E 8 , E 9, E 17, E 18) Supplementary markings : see Annex II ; only on the cartons 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : lots A, B and E : 21 . 6  4. 7 . 1993 ; lots C, D and F : 5  18 . 7. 1993 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 4. 5. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) 18. 5 . 1993 (b) period for making the goods available at the port of shipment : lots A, B and E : 5  18 . 7. 1993 ; lots C, D, and F : 19. 7  1 . 8 . 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 6. 1993 (b) period for making the goods available at the port of shipment : lots A, B and E : 19 . 7  1 . 8 . 1993 ; lots C, D and F : 2  15. 8 . 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25 . Refund payable on request by the successful tenderer :  No L 94/14 Official Journal of the European Communities 20. 4. 93 LOT G 1 . Operation Nos ('): 1396/92 ; 97 and 98/93 ; 1578/92 2. Programme : 1992 and 1993 3 . Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipient (6) : OJ No C 103, 16. 4. 1987 5. Place or country of destination : Algeria, Lebanon 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIIA ( 1 ) (b)) 8 . Total quantity : 390 tonnes net 9 . Number of lots : one (see Annex II) 10 . Packaging and marking OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA(2)(1 ), IILA(2)(3) and IIIA (3)) Five litre metal canisters without cardboard cross-pieces Markings in French Supplementary markings : see Annex II ; only on the cartons 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 31 . 5  20 . 6. 1993 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4): tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 4. 5. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 18 . 5. 1993 (b) period for making the goods available at the port of shipment : 14. 6  4. 7. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 6 . 1993 (b) period for making the goods available at the port of shipment : 28 . 6  18 . 7. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  20. 4. 93 Official Journal of the European Communities No L 94/ 15 Notes : ( 1) The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . The successful tenderer shall give the beneficiaries' representative a health certificate at the time of delivery. (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Lots C, D, E, F and G : shipment to take place in 20-foot containers, FLC/FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by plywood sheets (minimum 2 400 x 1 220 x 4 mm). The successful tenderer must seal each container with a numbered locktainer, the number of which is to be provided to the recipient's forwarder. (6) The supplier should send a duplicate of the original invoice to : Messrs De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. No L 94/ 16 Official Journal of the European Communities 20. 4. 93 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n" Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Inscriptions complÃ ©mentaires Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares A 1 005 A 1 : 480 67/93 Eritrea / CRS / 93CRS010 / Massawa A 2 : 525 68/93 Eritrea / OXFAM B / 93 OXB 005 / Massawa B 1 125 B 1 : 45 69/93 Ethiopia / CONCERN / 93 CON 004 / Assab B 2 : 45 70/93 Ethiopia / CONCERN / 93 CON 006 / Assab B 3 : 105 71 /93 Ethiopia / CONCERN / 93 CON 005 / Assab B 4 : 885 72/93 Ethiopia / OXFAM UK / 93 OXU 003 / Massawa B 5 : 45 73/93 Ethiopia / WVUK / 93 WVB 004 / Assab C 898 C 1 : 15 1552/92 Brasil / PDF / 927129 / Sao Luis via Belem C 2 : 15 1553/92 Brasil / PDF / 927130/ Manaus C 3 : 30 104/93 Brasil / PDF / 93 PDF 004 / Manaus C 4 : 162 1394/92 Haiti / Caritas N / 920307 / Port-au-Prince C 5 : 80 1395/92 Haiti / Protos / 921513 / Port-au-Prince C 6 : 146 1494/92 Haiti / Caritas N / 920308 / Port-au-Prince C 7 : 90 1393/92 Peru / Codespa / 9211201 / Callao C 8 : 102 1499/92 Peru / Caritas N / 920353 / Arequipa via Matarani C 9 : 108 1500/92 ( Peru / Caritas N / 920352 / Lima via Callao C 10 : 150 1554/92 Peru / Cebemo / 929007 / Cuzco via Matarani D 555 D 1 : 105 1398/92 Togo / AATM / 921763 / LomÃ © (option Cotonou) D 2 : 15 1399/92 Togo / AATM / 921765 / Dapaong via LomÃ © (option Cotonou) D 3 : 15 66/93 Togo / SBLB / 93BLB002 / SokodÃ © via LomÃ © 20. 4. 93 Official Journal of the European Communities No L 94/ 17 Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Inscriptions complÃ ©mentaires Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares D 4 : 15 1496/92 Sierra Leone / Prosalus / 925558 / Lunsar via Freetown D 5 : 180 96/93 Sierra Leone / CRS / 93CRS003 / Freetown D 6 : 15 1397/92 Senegal / AATM / 921764 / Saint-Louis via Dakar D 7 : 45 74/93 Burkina Faso / Cinterad / 93 CIN 025 / Ouagadougou via Cotonou D 8 : 15 75/93 Burkina Faso / FOHL / 93 FHL 003 / Ouahigouya via Abidjan D 9 : 15 79/93 Liberia / Prosalus / 93 PRS 006 / Monrovia D 10 : 30 80/93 Mali / Cinterad / 93 CIN 016 / Tombouctou via Cotonou D 11 : 30 81 /93 Mali / Cinterad / 93 CIN 017 / Kayes via Cotonou D 12 : 15 82/93 Mali / Cinterad / 93 CIN 018 / Segou via Cotonou D 13 : 15 83/93 Mali / Cinterad / 93 CIN 019 / Mopti via Cotonou D 14 : 15 84/93 Mauritanie / Caritas F / 93 CAF 002 / Nouakchott D 15 : 15 87/93 Niger / Cinterad / 93 CIN 022 / Diffa via Cotonou D 16 : 15 88/93 Niger / Cinterad / 93 CIN 023 / Dosso via Cotonou E 1 245 E 1 : 45 1400/92 Zimbabwe / Tear Fund / 926112 / Harare via Beira E 2 : 15 1401 /92 Uganda / ICR / 924607 / Kiryandongo via Mombasa E 3 : 15 1495/92 Burundi / PDF / 927123 / Buganda via Dar es Salaam E 4 : 120 1497/92 Uganda / ICR / 924615 / Kampala via Mombasa E 5 : 45 76/93 Burundi / Caritas B / 93 EAB 004 / Bujumbura via Dar es Salaam E 6 : 15 77/93 Comores / Caritas F / 93 CAF 004 / Moroni E 7 : 15 78/93 Djibouti / Caritas B / 93 CAB 001 / Djibouti E 8 : 300 85/93 Mozambique / Care B / 93 CRB 003 / Maputo No L 94/18 Official Journal of the European Communities 20. 4. 93 Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Inscriptions complÃ ©mentaires Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares E 9 : 30 86/93 Mozambique / WVUK / 93 WVB 007 / TÃ ©te City via Beira E 10 : 330 89/93 Ruanda / Caritas B / 93 CAB 018 / Kigali via Dar es Salaam E 11 : 30 93/93 Uganda / ICR / 93 ICR 003 / Kampala via Mombasa E 12 : 90 94/93 Zimbabwe / WVUK / 93 WVB 009 / Mazowe River Refugee Camp via Beira E 13 : 15 105/93 Kenya / WVUK / 93 WVB 016 / Moyale via Mombasa E 14 : 15 106/93 Kenya / WVUK / 93 WVB 017 / Moyale via Mombasa E 15 : 60 107/93 Kenya / WVUK / 93 WVB 018 / Marsabit via Mombasa E 16 : 60 108/93 Kenya / WVUK / 93 WVB 019 / Marsabit via Mombasa E 17 : 30 109/93 Mozambique / FOS / 93 FOS 006 / Chitima via Beira E 18 : 15 110/93 Mozambique / FOS / ?3 FOS 002 / Chimoio via Beira F ' 465 F 1 : 105 1402/92 Afghanistan / OWH / 922830 / Kabul via Karachi F 2:165 1403/32 India / GFSS / 923509 / Bombay F 3 : 45 1498/92 India / Somedi / 926511 / Bombay F 4 : 30 1551 /92 India / Somedi / 926514 / Bombay F 5:120 100/93 Pakistan / CRS / 93 CRS 009 / Karachi G 390 G 1 : 270 1396/92 AlgÃ ©rie / Medico / 9210101 / Tindouf via Arziw (option Oran) G 2 : 45 97/93 AlgÃ ©rie / Caritas B / 93 CAB 011 / Alger via Oran G 3 : 45 98/93 AlgÃ ©rie / Oxfam B/93 OXB 010 / Tindouf via Oran G 4 : 30 1578/92 Liban / SSP / 921309 / Beyrouth